DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 in the reply filed on 01/05/2021 is acknowledged.  The traversal is on the ground(s) that The Office has argued that the technical feature shared amongst the three groups is not a “special technical feature” (i.e. a feature that defines a contribution over the prior art). However, the only support provided in this regard is the International Search Report which, as previously discussed, provides a contradictory opinion regarding the unity of invention. The Applicant therefore submits that additional evidence is needed to determine the contribution of the “special technical features” and that the Restriction Requirement, as it stands, is not sufficiently supported.  This is not found persuasive because special technical feature has been taught by prior art as stated below in paragraph 6.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Faure (US 2013/0089707).
Regarding claims 1-2, 5-6, 10-11 Faure discloses a coated granules which includes a core enclosed by a layer comprising a conductive material (abstract). Figure 1 discloses a solid composite material comprising a granule core material which includes cobalt aluminate, TiO2, iron oxide (para 0037). Faure discloses presence of paint on the granule is optional. The granule core itself be colored (para 0028). The ceramic coatings in figure 1 corresponds to coating surrounding the core and the matrix respectively. The ceramic coatings comprises ceramic materials may be suitably employed in the disclosed materials. Suitable ceramics include SiO.sub.2, TiO.sub.2, ZrO.sub.2, and the like (para 0032). The presence of TiO2 in both the ceramic coatings would make the layer transparent and allow light to pass through. The core of the disclosed granules suitably has a diameter in the range of from about 50 nm to about 3 mm, or even in the range of from about 100 nm to about 1 mm, or even in the range of from about 200 nm to about 500 .mu.m (para 0036). Transparent or nearly transparent coating materials are considered especially suitable (para 0038). 
Regarding claim 3, Faure discloses core comprises cobalt aluminate, titanium di oxide, iron oxide or combinations thereof (claim 23). 
Regarding claim 4, with respect to the inorganic pigment representing between 2-50% volume fraction, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get desired strength and physical and mechanical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 7, Faure discloses the ceramic coatings comprises ceramic materials may be suitably employed in the disclosed materials. Suitable ceramics include SiO.sub.2, TiO.sub.2, ZrO.sub.2, and the like (para 0032).

Regarding claims 8-9, Faure discloses core of the disclosed granules suitably has a diameter in the range of from about 50 nm to about 3 mm, or even in the range of from about 100 nm to about 1 mm, or even in the range of from about 200 nm to about 500 .mu.m (para 0036). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788